FILE COPY




                                  No. 07-14-00320-CR


Joseph Hernandez                            §     From the 242nd District Court of
  Appellant                                         Hale County
                                            §
v.                                                January 16, 2015
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated January 16, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo